Citation Nr: 1750372	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1985 to May 2005, and on active duty for training from May to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for lumbar spine degenerative disc and joint disease and assigned an initial disability rating of 10 percent.  The RO in Huntington, West Virginia currently has jurisdiction over the Veteran's claims-file.  In December 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In November 2016, the Board issued a decision that (in pertinent part) denied entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative before the Court (hereinafter "the parties") filed a Joint Motion for Partial Remand (Joint Motion) that was granted by the Court in June 2017.  The portion of the November 2016 Board decision concerning the rating assignment for lumbar spine disability was vacated, and the case has now been returned to the Board for further consideration in accordance with the terms of the Joint Motion.

The Board's November 2016 decision additionally denied entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy prior to November 2, 2015, and in excess of 20 percent thereafter.  However, the June 2017 Joint Motion clearly explains: "Appellant abandons his appeal of the Board's denial of an initial rating higher than 10% for right lower extremity radiculopathy prior to November 2, 2015, and higher than 20% thereafter."  Accordingly, that determination of the November 2016 Board decision has not been disturbed, and that issue is not to be revisited by the Board at this time.

The Board also notes that the Veteran has recently perfected an appeal seeking to establish entitlement to a compensable rating for rhinitis.  The AOJ has not certified this issue to the Board as of this time.  The Board shall not interfere in or complicate the AOJ's proceedings on that matter by taking jurisdiction over the issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination is necessary in this case for reasons explained below.

The Joint Motion pronounced that the Board's November 2016 decision "erred because it failed to address whether Appellant's flare-ups justified assigning a higher rating."  The Joint Motion explained that "the record contains evidence that at least suggests that flare-ups result in additional limitation of range of motion of Appellant's thoracolumbar spine," citing specifically a July 2009 VA examination report "reflecting that Appellant has to 'stop moving for a few minutes, has to avoid strenuous activity' during flare-ups," and citing a May 2008 VA examination report "reflecting that flare-ups require Appellant to stop and sit down."  The Joint Motion notes that the "Board did state that there was 'no evidence to suggest that [Appellant's] functional loss is equivalent to flexion limited to 60 degrees or less or a combined range of motion limited to 120 degrees or less," but the Joint Motion explained that "because the Board failed to analyze the evidence of flare-ups, the parties are unable to determine whether and to what extent the Board considered the possibility that Appellant experienced additional range-of-motion loss during the flare-ups."  The Joint Motion directs that "[o]n remand, the Board must address whether the flare-ups described in the May 14, 2008, and July 30, 2009, VA examination reports result in (1) limitation of forward flexion of the thoracolumbar spine to 60 degrees or less; or (2) combined range of motion of the thoracolumbar spine to 120 degrees or less."

For several reasons, the Board is compelled at this time to remand this issue for a new VA examination with medical opinions pertinent to assessing the Veteran's functional impairment associated with his service-connected back disability.  In directing the forthcoming new VA examination with medical opinion, the Board also has the opportunity to request information that will help a future Board decision comply with the directives of the June 2017 Joint Motion and June 2017 Court Order (including by requesting an attempt to estimate any functional loss, in terms of range of motion, associated with the Veteran's past reports of flare-ups).

Significant new case law has clarified the requirements a VA examination of a joint disability must meet to be considered adequate for purposes of informing a rating assignment.  The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the Veteran has undergone VA examinations for the purpose of rating his lumbar spine / back disability (including May 2008, July 2009, and November 2015), the existing examination reports do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weightbearing and non-weightbearing.  

Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's lumbar spine / back disability, with all of the information required by the Court's holding in Correia in addition to the information required by the December 2016, is necessary.

The Board also notes that the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, No. 16-1385 (September 6, 2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA examination in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp.  (The Board observes that the November 2015 examiner expressed being "[u]nable to say" whether the Veteran's flare-ups "limit functional ability," offering the explanation: "not observed therefore cannot say."  This response appears to be inadequate to meet the standard presented by the recent holding in Sharp.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding pertinent treatment records, including additional VA treatment records (such as those that may have been created since the last such update of the claims-file).

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for a new VA examination to determine the severity of the Veteran's service-connected back disability.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide response to the following:

a) The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's back / lumbar spine.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (noting that the Veteran has described experiencing flare-ups, as documented in prior VA examination reports of record).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  Pursuant to Sharp v. Shulkin, No. 16-1385 (September 6, 2017), if it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

c) The examiner should review the prior VA examination reports of record concerning the Veteran's back disability (in particular, the May 2008, June 2009, and November 2015 VA examination reports).  The examiner should attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the ranges of motion of the Veteran's back / lumbar spine in active motion, passive motion, weightbearing, and non-weightbearing at each time the back / lumbar spine was previously examined with range of motion testing for rating purposes.

To ensure compliance with the terms of the June 2017 Joint Motion and Court Order, the examiner should also attempt to render a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss) at each time the back / lumbar spine was previously examined with range of motion testing for rating purposes.  In particular, to ensure compliance with the Court-endorsed Joint Motion, the examiner is asked to please determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up based upon the information presented in the May 2008, June 2009, and November 2015 VA examination reports.

If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  (This attempt at retrospective findings is to ensure compliance with the Court's holdings in Correia v. McDonald, 28 Vet. App. 158 (2016) and in Sharp v. Shulkin, No. 16-1385 (September 6, 2017).  This attempt at retrospective findings shall also help ensure compliance with the terms of the June 2017 Joint Motion and Court Order in this case.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If any portion of the issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




